Citation Nr: 1522071	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status post right shoulder distal clavicular resection.

2.  Entitlement to a disability rating in excess of 10 percent for right wrist strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 2001 to April 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right shoulder disability was not manifested by ankylosis of the scapulohumeral articulation or impairment of the humerus.  

2.  For the entire appeal period, the Veteran's right shoulder disability was manifested by pain on motion of the right arm at shoulder level, but no weakness, fatigability, incoordination, or additional loss of motion due to pain.

3.  For the entire appeal period, the Veteran's right wrist disability was manifested by pain on motion.

4.  For the entire appeal period, the Veteran's right wrist disability was not manifested by palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.

5.  For the entire appeal period, the Veteran's right wrist disability was not manifested by favorable ankylosis in 20 to 30 degrees of dorsiflexion



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for status post right shoulder distal clavicular resection have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5201, 5203 (2014).

2.  The criteria for a disability rating in excess of 10 percent for right wrist strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5214, 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in October 2012.

VA also has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in October 2012 and July 2014.  The resulting reports describe the Veteran's orthopedic disabilities on appeal.  They also reflect consideration of the relevant history and contain an adequate rationale for any conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board notes that the Veteran alleged in his June 2013 notice of disagreement that the October 2012 examination was inadequate to adjudicate his claims because the examiner was rude and spent a short time on examining him.  The Veteran also alleged that the examiner did not consider symptoms of his right shoulder disability.  

The Board regrets the impression of the Veteran that this VA examiner was rude and severe in his examination.  However, the Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). Additionally, upon review of the October 2012 VA examination report, the Board notes that the examiner detailed the Veteran's symptoms with regard to his right shoulder and wrist and the limitations related thereto.  The examiner also indicated review of the medical records in the claims file. The findings of the October 2012 examination were consistent with the findings noted at the July 2014 VA examination and validated by the same, specifically with regard to the July 2014 report's discussion of the worsening range of motion values of the Veteran's right shoulder and wrist.  Neither the Veteran nor his representative alleged that the July 2014 examination was inadequate.  

The two VA examinations relevant to the claim and appeal period are adequate to decide the issues, as they were predicated on interviews with the Veteran, a review of the relevant medical records, and appropriate physical examinations with radiographic testing.  Therefore, the Board finds that the examination reports of record are collectively adequate to adjudicate the Veteran's increased rating claims, and no further examination is necessary.  

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2014).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Status Post Right Shoulder Distal Clavicular Resection

The Veteran filed his claim for an increased rating for his right shoulder disability in July 2012.  His right hand is dominant, and the following DCs are listed accordingly.  

Throughout the course of the appeal, the Veteran's right shoulder disability has been evaluated under 38 C.F.R. § 4.71a, DC 5203, governing impairment of the clavicle or scapula.  Under DC 5203, a 20 percent disability rating is assigned when the evidence demonstrates nonunion of the clavicle with loose movement or dislocation of the clavicle.  Under DC 5203, a 20 percent evaluation is the highest possible.  However, DC 5203 also allows assignment of an evaluation based on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, DC 5203. 

In this case, the contiguous joint is the right shoulder.  Under 38 C.F.R. § 4.71a, DC 5201 (limitation of arm motion) an evaluation of 20 percent requires limitation of arm motion at shoulder level.  A 30 percent rating requires limitation of arm motion midway between side and shoulder level.  

The Board notes that because the language of DC 5203 states that a shoulder disability involving impairment of the scapula or clavicle be rated under the criteria in DC 5203 "or" under impairment of function of the contiguous joint, separate ratings under both DC 5203 and DC 5201 are not available as the use of the word "or" indicates that the rating be under one or the other of the provisions, but not both. 38 C.F.R. § 4.71a, DC 5203.  Thus, separate ratings under both DC 5201 for impairment of the contiguous joint and DC 5203 for impairment of the clavicle are not appropriate.

The Board has also considered the potential application of other diagnostic codes.  Additional criteria for rating shoulder disabilities are available under DCs 5200 (for disabilities involving ankylosis of the scapulohumeral articulation) and 5202 (for impairment of the humerus).  The criteria under DC 5200 are inapplicable in this case because the evidence does not show the presence of any ankylosis in the Veteran's right shoulder.  The criteria under DC 5202 are inapplicable in this case because the evidence does not show that the Veteran experiences recurrent dislocation of the humerus, nonunion of the humerus, or loss of the head of the humerus.  Accordingly, DCs 5200 and 5202 will not be considered in connection with this appeal.

There is no evidence relevant to this claim in the year prior date of the Veteran's claim for an increased rating.  In October 2012, VA afforded the Veteran an examination to address the severity of his right shoulder disability.  The examiner filled out a disability benefits questionnaire, starting it by noting the Veteran's dominant side was the right side.  The Veteran had presented complaining that his right shoulder, having undergone a distal clavicular resection in April 2006, had worsened.  The Veteran reported flare-ups that impacted the function of his arm.  Specifically, he explained that when "doing anything overhead", his shoulder would give out.  He reported there was a section in his arm that was numb and painful.  

Initial range of motion measurements taken with a goniometer showed right shoulder flexion at 120 degrees with objective evidence of painful motion beginning at 0 degrees.  Right shoulder abduction ended at 120 degrees with objective evidence of painful motion at 0 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The range of motion values after the repetitive use testing were the same as the initial values.  The examiner noted that the Veteran did not have additional range of motion loss in the right shoulder following repetition.  However, the Veteran did have less movement than normal in his right shoulder, with pain on movement present as well.  There was localized tenderness in the right shoulder.  The examiner specifically indicated that ankylosis of the glenohumeral articulation was absent.  The Hawkins' Impingement, Empty-can, External rotation/Infraspinatus strength, and Lift-off subscapularis tests were all negative bilaterally.  

The examiner reported a negative history of mechanical symptoms such as clicking or catching.  There was also a negative history of recurrent dislocation of the scapulohumeral joint.  

The Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula, including malunion, nonunion, or dislocation of the clavicle or scapula, with or without loose movement.  

In reaching the above conclusions, the examiner indicated that imaging studies of the shoulder had been performed, and the results had been reviewed for the examination.  The x-rays, taken in October 2012, showed signs of a previous resection of the distal clavicle with postsurgical change.  The humeral head appeared normal, and the glenohumeral joint space was well-maintained.  There was no presence of degenerative or traumatic arthritis.  

In July 2014, VA again afforded the Veteran an examination to assess the severity of his right shoulder disability.  After the initial interview, which revealed the same information already discussed from the October 2012 examination, the examiner provided the range of motion values as measured by a goniometer.  Right shoulder flexion was 90 degrees with pain at the end.  Right shoulder abduction was 70 degrees with pain at the end.  The Veteran was able to perform repetitive-use testing with 3 repetitions, with no additional loss of motion.  The examiner also denied there being any ankylosis.  The Hawkins' Impingement, Empty-can, and External rotation/Infraspinatus strength tests were negative bilaterally.  However, the right shoulder was positive for the lift-off subscapularis test.  

The Veteran denied a history of any mechanical symptoms, and noted the negative history of recurrent dislocation of the scapulohumeral joint.  The right shoulder was positive for the crank apprehension and relocation test.  

There was a negative history for malunion or nonunion of the clavicle or scapula, but the examiner did note tenderness on palpation of the acromioclavicular joint.  Recently obtain x-ray images showed no evidence of degenerative or traumatic arthritis.  Noting the residuals of partial resection of the distal right clavicle, the examiner opined that it was an otherwise unremarkable examination.  

The x-rays taken for the July 2014 VA examination showed a partial resection of the distal right clavicle.  There was no evidence of dislocation or acute fracture.  

After a thorough review of the record, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected right shoulder disability is not warranted at any time during the pendency of the appeal under DCs 5203 because malunion with loose motion, nonunion, or dislocation of the right clavicle or scapula have not been shown.  

Similarly, an increased disability rating is not warranted under DC 5201.  The medical evidence of record does not reflect limitation of motion of the arm at midway between the side and shoulder level (45 degrees), or major arm motion of 25 degrees from the side.  Specifically, the July 2014 examination report, which reflects the most severe symptoms of the Veteran's right shoulder disability of record, shows abduction to 70 degrees on account of pain and flexion to 90 degrees on account of pain.  

Further examination of the Veteran with repetitive-use testing failed to reveal any additional functional impairment.  With regard to functional limitation, the July 2014 examiner did note that the Veteran had less movement than normal, incoordination, and pain on movement.  However, the Veteran clearly was able to achieve a greater range of motion than that required for a 30 percent disability rating under DC 5201.  This is true despite consideration of the DeLuca factors.  See 38 C.F.R. §§ 4.40, 4.45.

The Board is aware of the Veteran's endorsement of pain in his right shoulder during all range of motion testing during the October 2012 examination.  

The Court has clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results." Id. at 43.  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

Here, like in Mitchell, the October 2012 examiner indicated that the Veteran had pain throughout his range of motion, but that there was no quantifiable loss due to actual pain.  The examiner specifically stated that repeat motion did not cause flare up or loss of motion.  

Similar consideration has been given to the Veteran's consistent report of pain in his right shoulder.  Specifically, in his notice of disagreement, the Veteran alleged that the October 2012 VA examiner did not consider the numbness and sharp pains in his right shoulder.  The Veteran's July 2012 claim provides context to these allegations, as the Veteran described the numbness on his arm as beginning at "the place where they cut."  These symptoms were accounted for in the October 2012 examination when the examiner described the symptoms attributable to Veteran's scar from his shoulder surgery during service.  The Veteran's right shoulder scar is service-connected and is currently assigned a 10 percent disability rating due based on pain.  Thus, this symptom has been addressed and adequately compensated.  

Therefore, an increased rating under the assigned DC is not warranted for this period.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


Right Wrist Sprain

The Veteran filed his claim for an increased rating for his right wrist disability contemporaneous to his claim for increased rating for right shoulder disability in July 2012.  Over the course of the appeal, his right wrist disability has been rated under 38 C.F.R. § 4.71a, DC 5215 for limitation of motion of the wrist.  The Board notes that the 10 percent evaluation currently assigned was assigned based on objective evidence of painful motion of the wrist under 38 C.F.R. § 4.59.  

Limitation of motion of the wrist is addressed under DC 5215.  A 10 percent rating is warranted for palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  

Normal ranges of motion of the wrist include: dorsiflexion from 0 to 70 degrees; palmar flexion from 0 to 80 degrees; ulnar deviation from 0 to 45 degrees; and radial deviation from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I (2014).

A 10 percent disability rating is the maximum available benefit under DC 5215.  A higher rating of 30 percent may be obtained under DC 5214 if there is favorable ankylosis of the wrist in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

X-rays taken of the right wrist in October 2012 for his VA examination showed no evident fracture or abnormal configuration.  The carpal bones had normal alignment with no degenerative change.  The resulting impression was negative right wrist images.  

At the same time as his right shoulder examination in October 2012, the Veteran's right wrist was examined.  The Veteran reported that his right wrist would give out and crack every day, resulting in pain as well as numbness or tingling of the fingers.  

Measurement with a goniometer showed right wrist palmar flexion ending at 70 degrees with pain and right wrist dorsiflexion ending at 60 degrees with pain.  The Veteran was able to perform repetitive-use testing with 3 repetitions, resulting in no additional loss of motion.  Contributing factors were less movement than normal as well as pain on movement.  There was localized tenderness in the right wrist.  The examiner indicated that there was no ankylosis of the right wrist.  After examining the x-rays taken earlier that month, the examiner noted that there was no evidence of degenerative or traumatic arthritis.  

VA treatment notes document the Veteran presenting with right hand pain in February 2013.  The Veteran reported that pain and swelling had onset after paring with his friend two days earlier.  An October 2013 note reveals that this February 2013 injury was a minimally displaced fracture of the neck of the fifth metacarpal with alight volar angulation.  The attending physician in the October note reported that the Veteran's right hand was fully functional at that time.  

Subsequent VA treatment notes from June 2014 show the Veteran complaining of a past medical history of pain in the right hand joint, noted as then being fully functional.  

In July 2014, the Veteran again underwent a VA examination for his right wrist.  The Veteran explained that his wrist would give out during daily activities.  It would crack and pop with pain, and the Veteran reported that his grip had been affected.  

Right wrist palmar flexion was measured with a goniometer as ending at 60 degrees with pain at the end.  Right wrist dorsiflexion ended at 50 degrees with pain at the end.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss in range in motion.  There was no ankylosis present.  Summarizing, the examiner explained that there were contributing factors of pain, weakness, fatigability and/or incoordination, but no additional limitation of functional ability of the wrist joint during flare-ups or repeated use over time.  X-rays taken in July 2014 showed normal findings for the right wrist.      

After a thorough review of the record, the Board finds that the Veteran's right wrist disability does not warrant a compensable rating based on the limitation of motion criteria of DC 5215.  The evidence does not establish that the Veteran had palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees during this period.  At its worst severity, the Veteran's wrist disability manifested as limitation of motion of dorsiflexion that ended at 50 degrees on account of pain and palmar flexion that ended at 60 degrees on account of pain.  The evidence also does not show that the Veteran's right wrist disability is manifested by favorable ankylosis in 20 to 30 degrees of dorsiflexion.  

However, given the objective evidence of pain in the right wrist over the course of the claim and appeal period, a 10 percent disability rating is appropriate as actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board acknowledges the Veteran's complaints during his July 2014 VA examination that attribute decreased grip strength to his right wrist disability, and has consequently considered whether a separate rating is appropriate under 38 C.F.R.§ 4.73, DCs 5307 or 5308, which cover muscle injuries that affect flexion or extension, respectively, of the wrist and fingers.  The July 2014 examination report shows that right wrist flexion and extension muscle strength were normal, both receiving a 5/5 score.  The October 2012 examination report contained the same muscle strength testing scores.  Thus, even if decreased grip strength was attributable to the Veteran's right wrist, which the Board does not concede, the Veteran's decreased right wrist grip strength would result in a rating based on slight impairment of the wrist muscles, which is noncompensable under either DC 5307 or DC 5308.  

Therefore, an increased rating under the assigned DC is not warranted for this period.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



Extraschedular Consideration

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2014).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected right shoulder or right wrist disabilities markedly interfere with employment, beyond that contemplated in the assigned ratings, or warrant frequent periods of hospitalization.  None of the examiners of record have indicated that the Veteran's service-connected disabilities markedly interfered with his employment.  The Board is cognizant of the Veteran's reports that his disabilities merit a higher rating in order to enable him to work less, so as to not overextend himself.  However, these findings are not tantamount to marked interference with employment.  Moreover, the service-connected right shoulder and right wrist disabilities have not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown.  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).






ORDER

Entitlement to a disability rating in excess of 20 percent for status post right shoulder distal clavicular resection is denied.  

Entitlement to a disability rating in excess of 10 percent for a right wrist disability is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


